                 Case 2:21-cv-00050-BJR Document 25 Filed 03/01/21 Page 1 of 5




 1                                                                   The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   CADECUS LLC d/b/a CAFE RACER,
10   individually and on behalf of all others similarly
     situated,                                               No. 2:21-cv-00050-BJR
11
                                           Plaintiff,
12                                                           STIPULATION AND ORDER
            v.                                               STAYING DISCOVERY AND
13                                                           RELATED DEADLINES
     SCOTTSDALE INSURANCE COMPANY,
14
                                         Defendant.
15

16
                                              STIPULATION
17
            In accordance with the Order Regarding Initial Disclosures and Joint Status Report (Dkt.
18
     No. 7), the parties conferred pursuant to Fed. R. Civ. P. 26 on February 18, 2021.
19
            Defendant filed a dispositive motion under Fed. R. Civ. P. 12 on February 25, 2021. See
20

21   Dkt. No. 13 (Order Granting Stipulated Motion to Extend Time to Respond to Complaint); Dkt.

22   No.                  Corrected Motion to Dismiss)

23                                           Corrected Motion to Dismiss). The parties believe that the
24
                   motion will be fully briefed shortly after the existing briefing schedule in the
25
     coordinated COVID-19 coverage cases that are also pending before this Court.
26

     STIPULATION AND ORDER STAYING DISCOVERY AND                         KELLER ROHRB ACK L.L .P.
     RELATED DEADLINES (2:21-cv-00050-BJR) - 1                               1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                 Case 2:21-cv-00050-BJR Document 25 Filed 03/01/21 Page 2 of 5




 1          In an effort to preserve judicial economy, the parties stipulate and respectfully propose
 2   the following:
 3
            1.        Discovery should be stayed in this case as it has been in a number of the other
 4
     COVID-19 coverage cases.
 5
            2.        Deadlines in the Order Regarding Initial Disclosures and Joint Status Report (Dkt.
 6

 7   No. 7) should be stayed.

 8          3.        The parties will confer about i) the exchange of discovery pursuant to Fed. R. Civ.

 9                                                  class certification pursuant to Fed. R. Civ. P. 23;
10   and iii) other appropriate case scheduling matters to the extent appropriate after the Court has
11
     ruled on the merits of               dispositive motion.
12
            4.        To correct a typographical error, the case caption should be corrected to
13

14

15          5.        This stipulation is made without prejudice to Defendant raising any available

16   merits defenses.

17          IT IS SO STIPULATED.
18
            DATED this 26th day of February, 2021.
19
      StandardSig                                    KELLER ROHRBACK L.L.P.
20
                                                     By: s/ Amy Williams-Derry
21                                                   By: s/ Lynn L. Sarko
                                                     By: s/ Ian S. Birk
22
                                                     By: s/ Gretchen Freeman Cappio
23                                                   By: s/ Irene M. Hecht
                                                     By: s/ Gabriel E. Verdugo
24                                                   By: s/ Nathan L. Nanfelt
                                                         Amy Williams-Derry, WSBA #28711
25                                                       Lynn L. Sarko, WSBA #16569
                                                         Ian S. Birk, WSBA #31431
26

     STIPULATION AND ORDER STAYING DISCOVERY AND                          KELLER ROHRB ACK L.L .P.
     RELATED DEADLINES (2:21-cv-00050-BJR) - 2                                1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
             Case 2:21-cv-00050-BJR Document 25 Filed 03/01/21 Page 3 of 5




 1                                            Gretchen Freeman Cappio, WSBA #29576
                                              Irene M. Hecht, WSBA #11063
 2                                            Gabriel E. Verdugo, WSBA #44154
                                              Nathan Nanfelt, WSBA #45273
 3
                                              1201 Third Avenue, Suite 3200
 4                                            Seattle, WA 98101
                                              Tel.: (206) 623-1900
 5                                            Fax: (206) 623-3384
                                              Email: awilliams-derry@kellerrohrback.com
 6                                            Email: lsarko@kellerrohrback.com
 7                                            Email: ibirk@kellerrohrback.com
                                              Email: gcappio@kellerrohrback.com
 8                                            Email: ihecht@kellerrohrback.com
                                              Email: gverdugo@kellerrohrback.com
 9                                            Email: nnanfelt@kellerrohrback.com
10                                        By: s/ Alison Chase
11                                            Alison Chase, pro hac vice forthcoming
                                              801 Garden Street, Suite 301
12                                            Santa Barbara, CA 93101
                                              Tel.: (805) 456-1496
13                                            Fax: (805) 456-1497
                                              Email: achase@kellerrohrback.com
14

15                                            Attorneys for Plaintiff and the Proposed
                                              Classes
16
                                          McNAUL EBEL NAWROT & HELGREN PLLC
17

18
                                          By: s/ Robert M. Sulkin
19                                           Robert M. Sulkin, WSBA #15425
                                             Malaika M. Eaton, WSBA #32539
20                                           Daniel A. Fiedler, WSBA #56436
                                             600 University Street, Suite 2700
21                                           Seattle, WA 98101-3143
                                             Tel: (206) 467-1816
22
                                             Email: rsulkin@mcnaul.com
23                                           Email: meaton@mcnaul.com
                                             Email: dfiedler@mcnaul.com
24
                                             Michael H. Carpenter
25                                           Pro Hac Vice Application Pending
                                             Carpenter Lipps & Leland LLP
26
                                             280 Plaza, Suite 1300

     STIPULATION AND ORDER STAYING DISCOVERY AND             KELLER ROHRB ACK L.L .P.
     RELATED DEADLINES (2:21-cv-00050-BJR) - 3                  1201 Third Avenue, Suite 3200
                                                                   Seattle, WA 98101-3052
                                                                TELEPHONE: (206) 623-1900
                                                                 FACSIMILE: (206) 623-3384
             Case 2:21-cv-00050-BJR Document 25 Filed 03/01/21 Page 4 of 5




 1                                           280 North High Street
                                             Columbus, Ohio 43215
 2                                           (614) 365-4100
                                             carpenter@carpenterlipps.com
 3

 4                                           Aneca E. Lasley
                                             Admitted Pro Hac Vice
 5                                           Squire Patton Boggs (US) LLP
                                             2000 Huntington Center
 6                                           41 S. High Street
 7                                           Columbus, Ohio 43215
                                             (614) 365-2830
 8                                           aneca.lasley@squirepb.com

 9                                        Attorneys for Defendant Scottsdale Insurance
                                          Company
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER STAYING DISCOVERY AND            KELLER ROHRB ACK L.L .P.
     RELATED DEADLINES (2:21-cv-00050-BJR) - 4                  1201 Third Avenue, Suite 3200
                                                                   Seattle, WA 98101-3052
                                                               TELEPHONE: (206) 623-1900
                                                                FACSIMILE: (206) 623-3384
                  Case 2:21-cv-00050-BJR Document 25 Filed 03/01/21 Page 5 of 5




 1                                                 ORDER
 2           Having reviewed the foregoing Stipulation of the parties, and finding that good cause
 3   exists for the requested relief, the Court HEREBY GRANTS the relief requested, as follows:
 4
             1.       Discovery is HEREBY STAYED.
 5
             2.       Deadlines of the Order Regarding Initial Disclosures and Joint Status Report are
 6
     HEREBY STAYED.
 7

 8           3.       The parties SHALL CONFER about i) the exchange of discovery pursuant to Fed.

 9   R. Civ. P. 26

10   23; and iii) other appropriate case scheduling matters to the extent appropriate after the Court has
11
     ruled on the merits of Defenda
12
             4.       This Order is issued without prejudice to Defendant raising any possible defenses
13
     later in the case.
14
             5.
15

16

17           IT IS SO ORDERED.
18           DATED this 1st day of March, 2021.
19

20
                                                           ___________________________
21                                                         Honorable Barbara J. Rothstein
                                                           United States District Court Judge
22

23

24
             4851-6368-6877, v. 1
25

26

     STIPULATION AND ORDER STAYING DISCOVERY AND                         KELLER ROHRB ACK L.L .P.
     RELATED DEADLINES (2:21-cv-00050-BJR) - 5                              1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
